Exhibit 10.10

 

WEBSENSE, INC.
AMENDED AND RESTATED
2000 STOCK INCENTIVE PLAN

 

ARTICLE ONE
GENERAL PROVISIONS

 

I. PURPOSE OF THE PLAN

 

This 2000 Stock Incentive Plan is intended to promote the interests of
Websense, Inc., a Delaware corporation, by providing eligible persons in the
Corporation’s service with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest, in the Corporation as an
incentive for them to remain in such service.

 

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.

 

II. STRUCTURE OF THE PLAN

 

A.                                   The Plan shall be divided into five
separate equity incentives programs:

 

•                  the Discretionary Option Grant Program under which eligible
persons may, at the discretion of the Plan Administrator, be granted options to
purchase shares of Common Stock,

 

•                  the Salary Investment Option Grant Program under which
eligible employees may elect to have a portion of their base salary invested
each year in special option grants,

 

•                  the Stock Issuance Program under which eligible persons may,
at the discretion of the Plan Administrator, be issued shares of Common Stock
directly, either through the immediate purchase of such shares or as a bonus for
services rendered the Corporation (or any Parent or Subsidiary),

 

•                  the Automatic Option Grant Program under which eligible
non-employee Board members shall automatically receive option grants at
designated intervals over their period of continued Board service, and

 

•                  the Director Fee Option Grant Program under which
non-employee Board members may elect to have all or any portion of their annual
retainer fee otherwise payable in cash applied to a special stock option grant.

 

B.                                     The provisions of Articles One and Seven
shall apply to all equity programs under the Plan and shall govern the interests
of all persons under the Plan.

 

III. ADMINISTRATION OF THE PLAN

 

A.                                   The Primary Committee shall have sole and
exclusive authority to administer the Discretionary Option Grant and Stock
Issuance Programs with respect to Section 16 Insiders. Administration of the
Discretionary Option Grant and Stock Issuance Programs

 

1

--------------------------------------------------------------------------------


 

with respect to all other persons eligible to participate in those programs may,
at the Board’s discretion, be vested in the Primary Committee or a Secondary
Committee, or the Board may retain the power to administer those programs with
respect to all such persons. However, any discretionary option grants or stock
issuances for members of the Primary Committee must be authorized by a
disinterested majority of the Board.

 

B.                                     Members of the Primary Committee or any
Secondary Committee shall serve for such period of time as the Board may
determine and may be removed by the Board at any time. The Board may also at any
time terminate the functions of any Secondary Committee and reassume all powers
and authority previously delegated to such committee.

 

C.                                     Each Plan Administrator shall, within the
scope of its administrative functions under the Plan, have full power and
authority (subject to the provisions of the Plan) to establish such rules and
regulations as it may deem appropriate for proper administration of the
Discretionary Option Grant and Stock Issuance Programs and to make such
determinations under, and issue such interpretations of, the provisions of those
programs and any outstanding options or stock issuances thereunder as it may
deem necessary or advisable. Decisions of the Plan Administrator within the
scope of its administrative functions under the Plan shall be final and binding
on all parties who have an interest in the Discretionary Option Grant and Stock
Issuance Programs under its jurisdiction or any stock option or stock issuance
thereunder.

 

D.                                    The Primary Committee shall have the sole
and exclusive authority to determine which Section 16 Insiders and other highly
compensated Employees shall be eligible for participation in the Salary
Investment Option Grant Program for one or more calendar years. However, all
option grants under the Salary Investment Option Grant Program shall be made in
accordance with the express terms of that program, and the Primary Committee
shall not exercise any discretionary functions with respect to the option grants
made under that program.

 

E.                                      Service on the Primary Committee or the
Secondary Committee shall constitute service as a Board member, and members of
each such committee shall accordingly be entitled to full indemnification and
reimbursement as Board members for their service on such committee. No member of
the Primary Committee or the Secondary Committee shall be liable for any act or
omission made in good faith with respect to the Plan or any option grants or
stock issuances under the Plan.

 

F.                                      Administration of the Automatic Option
Grant and Director Fee Option Grant Programs shall be self-executing in
accordance with the terms of those programs, and no Plan Administrator shall
exercise any discretionary functions with respect to any option grants or stock
issuances made under those programs.

 

2

--------------------------------------------------------------------------------


 

IV. ELIGIBILITY

 

A.                                   The persons eligible to participate in the
Discretionary Option Grant and Stock Issuance Programs are as follows:

 

(i)                                     Employees,

 

(ii)                                  non-employee members of the Board or the
board of directors of any Parent or Subsidiary, and

 

(iii)                               consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).

 

B.                                     Only Employees who are Section 16
Insiders or other highly compensated individuals shall be eligible to
participate in the Salary Investment Option Grant Program.

 

C.                                     Each Plan Administrator shall, within the
scope of its administrative jurisdiction under the Plan, have full authority to
determine, (i) with respect to the option grants under the Discretionary Option
Grant Program, which eligible persons are to receive such grants, the time or
times when those grants are to be made, the number of shares to be covered by
each such grant, the status of the granted option as either an Incentive Option
or a Non-Statutory Option, the time or times when each option is to become
exercisable, the vesting schedule (if any) applicable to the option shares and
the maximum term for which the option is to remain outstanding and (ii) with
respect to stock issuances under the Stock Issuance Program, which eligible
persons are to receive such issuances, the time or times when the issuances are
to be made, the number of shares to be issued to each Participant, the vesting
schedule (if any) applicable to the issued shares and the consideration for such
shares.

 

D.                                    The Plan Administrator shall have the
absolute discretion either to grant options in accordance with the Discretionary
Option Grant Program or to effect stock issuances in accordance with the Stock
Issuance Program.

 

E.                                      The individuals who shall be eligible to
participate in the Automatic Option Grant Program shall be limited to (i) those
individuals who first become non-employee Board members on or after the
Underwriting Date, whether through appointment by the Board or election by the
Corporation’s stockholders, and (ii) those individuals who continue to serve as
non-employee Board members at one or more Annual Stockholders Meetings held
after the Underwriting Date. A non-employee Board member who has previously been
in the employ of the Corporation (or any Parent or Subsidiary) shall not be
eligible to receive an option grant under the Automatic Option Grant Program at
the time he or she first becomes a non-employee Board member, but shall be
eligible to receive periodic option grants under the Automatic Option Grant
Program while he or she continues to serve as a non-employee Board member.

 

3

--------------------------------------------------------------------------------


 

F.                                      All non-employee Board members shall be
eligible to participate in the Director Fee Option Grant Program.

 

V. STOCK SUBJECT TO THE PLAN

 

A.                                   The stock issuable under the Plan shall be
shares of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Corporation on the open market.  The number of shares of
Common Stock initially reserved for issuance over the term of the Plan shall not
exceed 4,500,000 shares.  Such reserve shall consist of (i) the number of shares
estimated to remain available for issuance, as of the Plan Effective Date, under
the Predecessor Plan as last approved by the Corporation’s stockholders,
including the shares subject to outstanding options under the Predecessor Plan,
(ii) plus an additional increase of approximately 1,000,000 shares to be
approved by the Corporation’s stockholders prior to the Underwriting Date.

 

B.                                     The number of shares of Common Stock
available for issuance under the Plan shall automatically increase on the first
trading day of January each calendar year during the term of the Plan, beginning
with calendar year 2001, by an amount equal to four percent (4%) of the total
number of shares of Common Stock outstanding on the last trading day in
December of the immediately preceding calendar year, but in no event shall any
such annual increase exceed 1,500,000 shares.

 

C.                                     No one person participating in the Plan
may receive stock options, separately exercisable stock appreciation rights and
direct stock issuances for more than 750,000 shares of Common Stock in the
aggregate per calendar year.

 

D.                                    Shares of Common Stock subject to
outstanding options (including options incorporated into this Plan from the
Predecessor Plan) shall be available for subsequent issuance under the Plan to
the extent (i) those options expire or terminate for any reason prior to
exercise in full or (ii) the options are cancelled in accordance with the
cancellation-regrant provisions of Article Two. Unvested shares issued under the
Plan and subsequently cancelled or repurchased by the Corporation at the
original issue price paid per share, pursuant to the Corporation’s repurchase
rights under the Plan shall be added back to the number of shares of Common
Stock reserved for issuance under the Plan and shall accordingly be available
for reissuance through one or more subsequent option grants or direct stock
issuances under the Plan. However, should the exercise price of an option under
the Plan be paid with shares of Common Stock or should shares of Common Stock
otherwise issuable under the Plan be withheld by the Corporation in satisfaction
of the withholding taxes incurred in connection with the exercise of an option
or the vesting of a stock issuance under the Plan, then the number of shares of
Common Stock available for issuance under the Plan shall be reduced by the gross
number of shares for which the option is exercised or which vest under the stock
issuance, and not by the net number of shares of Common Stock issued to the
holder of such option or stock issuance. Shares of Common Stock underlying one
or more stock appreciation rights exercised under Section IV of Article Two,
Section III of Article Three, Section II of Article Five or Section III of
Article Six of the Plan shall NOT be available for subsequent issuance under the
Plan.

 

4

--------------------------------------------------------------------------------


 

E.                                      If any change is made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made by the Plan Administrator
to (i) the maximum number and/or class of securities issuable under the Plan,
(ii) the maximum number and/or class of securities for which any one person may
be granted stock options, separately exercisable stock appreciation rights and
direct stock issuances under the Plan per calendar year, (iii) the number and/or
class of securities for which grants are subsequently to be made under the
Automatic Option Grant Program to new and continuing non-employee Board members,
(iv) the number and/or class of securities and the exercise price per share in
effect under each outstanding option under the Plan, (v) the number and/or class
of securities and exercise price per share in effect under each outstanding
option incorporated into this Plan from the Predecessor Plan and (vi) the
maximum number and/or class of securities by which the share reserve is to
increase automatically each calendar year pursuant to the provisions of
Section V.B of this Article One. Such adjustments to the outstanding options are
to be effected in a manner which shall preclude the enlargement or dilution of
rights and benefits under such options. The adjustments determined by the Plan
Administrator shall be final, binding and conclusive.

 

ARTICLE TWO
DISCRETIONARY OPTION GRANT PROGRAM

 

I. OPTION TERMS

 

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

 

A. EXERCISE PRICE.

 

1.                                       The exercise price per share shall be
fixed by the Plan Administrator but shall not be less than one hundred percent
(100%) of the Fair Market Value per share of Common Stock on the option grant
date.

 

2.                                       The exercise price shall become
immediately due upon exercise of the option and shall, subject to the provisions
of Section I of Article Seven and the documents evidencing the option, be
payable in one or more of the forms specified below:

 

(i)                                     cash or check made payable to the
Corporation,

 

(ii)                                  shares of Common Stock held for the
requisite period necessary to avoid a charge to the Corporation’s earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date, or

 

5

--------------------------------------------------------------------------------


 

(iii)                               to the extent the option is exercised for
vested shares, through a special sale and remittance procedure pursuant to which
the Optionee shall concurrently provide irrevocable instructions to (a) a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares plus all applicable Federal,
state and local income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (b) the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.

 

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

 

B.                                     EXERCISE AND TERM OF OPTIONS. Each option
shall be exercisable at such time or times, during such period and for such
number of shares as shall be determined by the Plan Administrator and set forth
in the documents evidencing the option. However, no option shall have a term in
excess of ten (10) years measured from the option grant date.

 

C. EFFECT OF TERMINATION OF SERVICE.

 

1.                                       The following provisions shall govern
the exercise of any options held by the Optionee at the time of cessation of
Service or death:

 

(i)                                     Any option outstanding at the time of
the Optionee’s cessation of Service for any reason shall remain exercisable for
such period of time thereafter as shall be determined by the Plan Administrator
and set forth in the documents evidencing the option, but no such option shall
be exercisable after the expiration of the option term.

 

(ii)                                  Any option held by the Optionee at the
time of death and exercisable in whole or in part at that time may be
subsequently exercised by the personal representative of the Optionee’s estate
or by the person or persons to whom the option is transferred pursuant to the
Optionee’s will or the laws of inheritance or by the Optionee’s designated
beneficiary or beneficiaries of that option.

 

(iii)                               Should the Optionee’s Service be terminated
for Misconduct or should the Optionee otherwise engage in Misconduct while
holding one or more outstanding options under this Article Two, then all those
options shall terminate immediately and cease to be outstanding.

 

(iv)                              During the applicable post-Service exercise
period, the option may not be exercised in the aggregate for more than the
number of vested shares for which the option is exercisable on the date of the
Optionee’s cessation of Service. Upon the expiration of the applicable exercise
period or (if earlier)

 

6

--------------------------------------------------------------------------------


 

upon the expiration of the option term, the option shall terminate and cease to
be outstanding for any vested shares for which the option has not been
exercised. However, the option shall, immediately upon the Optionee’s cessation
of Service, terminate and cease to be outstanding to the extent the option is
not otherwise at that time exercisable for vested shares.

 

2.                                       The Plan Administrator shall have
complete discretion, exercisable either at the time an option is granted or at
any time while the option remains outstanding, to:

 

(i)                                     extend the period of time for which the
option is to remain exercisable following the Optionee’s cessation of Service
from the limited exercise period otherwise in effect for that option to such
greater period of time as the Plan Administrator shall deem appropriate, but in
no event beyond the expiration of the option term, and/or

 

(ii)                                  permit the option to be exercised, during
the applicable post-Service exercise period, not only with respect to the number
of vested shares of Common Stock for which such option is exercisable at the
time of the Optionee’s cessation of Service but also with respect to one or more
additional installments in which the Optionee would have vested had the Optionee
continued in Service.

 

D.                                    STOCKHOLDER RIGHTS. The holder of an
option shall have no stockholder rights with respect to the shares subject to
the option until such person shall have exercised the option, paid the exercise
price and become a holder of record of the purchased shares.

 

E.                                      REPURCHASE RIGHTS. The Plan
Administrator shall have the discretion to grant options which are exercisable
for unvested shares of Common Stock. Should the Optionee cease Service while
holding such unvested shares, the Corporation shall have the right to
repurchase, at the exercise price paid per share, any or all of those unvested
shares. The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.

 

F.                                      LIMITED TRANSFERABILITY OF OPTIONS.
During the lifetime of the Optionee, Incentive Options shall be exercisable only
by the Optionee and shall not be assignable or transferable other than by will
or the laws of inheritance following the Optionee’s death. Non-Statutory Options
shall be subject to the same restriction, except that a Non-Statutory Option may
be assigned in whole or in part during the Optionee’s lifetime to one or more
members of the Optionee’s family or to a trust established exclusively for one
or more such family members or to Optionee’s former spouse, to the extent such
assignment is in connection with the Optionee’s estate plan or pursuant to a
domestic relations order. The assigned portion may only be exercised by the
person or persons who acquire a proprietary interest in the option pursuant to
the assignment. The terms applicable to the assigned portion shall be the same
as those in effect for the option immediately prior to such assignment and shall
be set forth in such documents issued to

 

7

--------------------------------------------------------------------------------


 

the assignee as the Plan Administrator may deem appropriate. Notwithstanding the
foregoing, the Optionee may also designate one or more persons as the
beneficiary or beneficiaries of his or her outstanding options under this
Article Two, and those options shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death while holding those options. Such beneficiary or beneficiaries
shall take the transferred options subject to all the terms and conditions of
the applicable agreement evidencing each such transferred option, including
(without limitation) the limited time period during which the option may be
exercised following the Optionee’s death.

 

II. INCENTIVE OPTIONS

 

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Seven shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.

 

A.                                   ELIGIBILITY. Incentive Options may only be
granted to Employees.

 

B.                                     DOLLAR LIMITATION. The aggregate Fair
Market Value of the shares of Common Stock (determined as of the respective date
or dates of grant) for which one or more options granted to any Employee under
the Plan (or any other option plan of the Corporation or any Parent or
Subsidiary) may for the first time become exercisable as Incentive Options
during any one calendar year shall not exceed the sum of One Hundred Thousand
Dollars ($100,000). To the extent the Employee holds two (2) or more such
options which become exercisable for the first time in the same calendar year,
the foregoing limitation on the exercisability of such options as Incentive
Options shall be applied on the basis of the order in which such options are
granted.

 

C.                                     10% STOCKHOLDER. If any Employee to whom
an Incentive Option is granted is a 10% Stockholder, then the exercise price per
share shall not be less than one hundred ten percent (110%) of the Fair Market
Value per share of Common Stock on the option grant date, and the option term
shall not exceed five (5) years measured from the option grant date.

 

III. CORPORATE TRANSACTION/CHANGE IN CONTROL

 

A.                                   In the event of any Corporate Transaction,
each outstanding option shall automatically accelerate so that each such option
shall, immediately prior to the effective date of the Corporate Transaction,
become exercisable for all the shares of Common Stock at the time subject to
such option and may be exercised for any or all of those shares as fully vested
shares of Common Stock. However, an outstanding option shall NOT become
exercisable on such an accelerated basis if and to the extent: (i) such option
is, in connection with the Corporate Transaction, to be assumed by the successor
corporation (or parent thereof) or (ii) such option is to be replaced with a
cash incentive program of the successor corporation which preserves the spread
existing at the time of the Corporate

 

8

--------------------------------------------------------------------------------


 

Transaction on any shares for which the option is not otherwise at that time
exercisable and provides for subsequent payout in accordance with the same
exercise/vesting schedule applicable to those option shares or (iii) the
acceleration of such option is subject to other limitations imposed by the Plan
Administrator at the time of the option grant.

 

B.                                     All outstanding repurchase rights shall
automatically terminate, and the shares of Common Stock subject to those
terminated rights shall immediately vest in full, in the event of any Corporate
Transaction, except to the extent: (i) those repurchase rights are to be
assigned to the successor corporation (or parent thereof) in connection with
such Corporate Transaction or (ii) such accelerated vesting is precluded by
other limitations imposed by the Plan Administrator at the time the repurchase
right is issued.

 

C.                                     Immediately following the consummation of
the Corporate Transaction, all outstanding options shall terminate and cease to
be outstanding, except to the extent assumed by the successor corporation (or
parent thereof).

 

D.                                    Each option which is assumed in connection
with a Corporate Transaction shall be appropriately adjusted, immediately after
such Corporate Transaction, to apply to the number and class of securities which
would have been issuable to the Optionee in consummation of such Corporate
Transaction had the option been exercised immediately prior to such Corporate
Transaction. Appropriate adjustments to reflect such Corporate Transaction shall
also be made to (i) the exercise price payable per share under each outstanding
option, provided the aggregate exercise price payable for such securities shall
remain the same, (ii) the maximum number and/or class of securities available
for issuance over the remaining term of the Plan and (iii) the maximum number
and/or class of securities for which any one person may be granted stock
options, separately exercisable stock appreciation rights and direct stock
issuances under the Plan per calendar year and (iv) the maximum number and/or
class of securities by which the share reserve is to increase automatically each
calendar year. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Corporate Transaction, the successor corporation may, in connection with
the assumption of the outstanding options under the Discretionary Option Grant
Program, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Corporate Transaction.

 

E.                                      The Plan Administrator shall have the
discretionary authority to structure one or more outstanding options under the
Discretionary Option Grant Program so that those options shall, immediately
prior to the effective date of such Corporate Transaction, become exercisable
for all the shares of Common Stock at the time subject to those options and may
be exercised for any or all of those shares as fully vested shares of Common
Stock, whether or not those options are to be assumed in the Corporate
Transaction. In addition, the Plan Administrator shall have the discretionary
authority to structure one or more of the Corporation’s repurchase rights under
the Discretionary Option Grant Program so that those rights shall not be
assignable in connection with such Corporate Transaction and

 

9

--------------------------------------------------------------------------------


 

shall accordingly terminate upon the consummation of such Corporate Transaction,
and the shares subject to those terminated rights shall thereupon vest in full.

 

F.                                      The Plan Administrator shall have full
power and authority to structure one or more outstanding options under the
Discretionary Option Grant Program so that those options shall become
exercisable for all the shares of Common Stock at the time subject to those
options in the event the Optionee’s Service is subsequently terminated by reason
of an Involuntary Termination within a designated period (not to exceed eighteen
(18) months) following the effective date of any Corporate Transaction in which
those options are assumed and do not otherwise accelerate. In addition, the Plan
Administrator may structure one or more of the Corporation’s repurchase rights
so that those rights shall immediately terminate with respect to any shares held
by the Optionee at the time of his or her Involuntary Termination, and the
shares subject to those terminated repurchase rights shall accordingly vest in
full at that time.

 

G.                                     The Plan Administrator shall have the
discretionary authority to structure one or more outstanding options under the
Discretionary Option Grant Program so that those options shall, immediately
prior to the effective date of a Change in Control, become exercisable for all
the shares of Common Stock at the time subject to those options and may be
exercised for any or all of those shares as fully vested shares of Common Stock.
In addition, the Plan Administrator shall have the discretionary authority to
structure one or more of the Corporation’s repurchase rights under the
Discretionary Option Grant Program so that those rights shall terminate
automatically upon the consummation of such Change in Control, and the shares
subject to those terminated rights shall thereupon vest in full. Alternatively,
the Plan Administrator may condition the automatic acceleration of one or more
outstanding options under the Discretionary Option Grant Program and the
termination of one or more of the Corporation’s outstanding repurchase rights
under such program upon the subsequent termination of the Optionee’s Service by
reason of an Involuntary Termination within a designated period (not to exceed
eighteen (18) months) following the effective date of such Change in Control.

 

H.                                    The portion of any Incentive Option
accelerated in connection with a Corporate Transaction or Change in Control
shall remain exercisable as an Incentive Option only to the extent the
applicable One Hundred Thousand Dollar ($100,000) limitation is not exceeded. To
the extent such dollar limitation is exceeded, the accelerated portion of such
option shall be exercisable as a Nonstatutory Option under the Federal tax laws.

 

I.                                         The outstanding options shall in no
way affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

IV. CANCELLATION AND REGRANT OF OPTIONS

 

The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Discretionary Option Grant Program
(including outstanding options incorporated from

 

10

--------------------------------------------------------------------------------


 

the Predecessor Plan) and to grant in substitution new options covering the same
or a different number of shares of Common Stock but with an exercise price per
share based on the Fair Market Value per share of Common Stock on the new grant
date.

 

V. STOCK APPRECIATION RIGHTS

 

A.                                   The Plan Administrator shall have full
power and authority to grant to selected Optionees tandem stock appreciation
rights and/or limited stock appreciation rights.

 

B.                                     The following terms shall govern the
grant and exercise of tandem stock appreciation rights:

 

(i)                                     One or more Optionees may be granted the
right, exercisable upon such terms as the Plan Administrator may establish, to
elect between the exercise of the underlying option for shares of Common Stock
and the surrender of that option in exchange for a distribution from the
Corporation in an amount equal to the excess of (a) the Fair Market Value (on
the option surrender date) of the number of shares in which the Optionee is at
the time vested under the surrendered option (or surrendered portion thereof)
over (b) the aggregate exercise price payable for such shares.

 

(ii)                                  No such option surrender shall be
effective unless it is approved by the Plan Administrator, either at the time of
the actual option surrender or at any earlier time. If the surrender is so
approved, then the distribution to which the Optionee shall be entitled may be
made in shares of Common Stock valued at Fair Market Value on the option
surrender date, in cash, or partly in shares and partly in cash, as the Plan
Administrator shall in its sole discretion deem appropriate.

 

(iii)                               If the surrender of an option is not
approved by the Plan Administrator, then the Optionee shall retain whatever
rights the Optionee had under the surrendered option (or surrendered portion
thereof) on the option surrender date and may exercise such rights at any time
prior to the later of (a) five (5) business days after the receipt of the
rejection notice or (b) the last day on which the option is otherwise
exercisable in accordance with the terms of the documents evidencing such
option, but in no event may such rights be exercised more than ten (10) years
after the option grant date.

 

ARTICLE THREE
SALARY INVESTMENT OPTION GRANT PROGRAM

 

I. OPTION GRANTS

 

The Primary Committee shall have the sole and exclusive authority to determine
the calendar year or years (if any) for which the Salary Investment Option Grant
Program is to be in effect and to select the Section 16 Insiders and other
highly compensated Employees eligible to

 

11

--------------------------------------------------------------------------------


 

participate in the Salary Investment Option Grant Program for such calendar year
or years. Each selected individual who elects to participate in the Salary
Investment Option Grant Program must, prior to the start of each calendar year
of participation, file with the Plan Administrator (or its designate) an
irrevocable authorization directing the Corporation to reduce his or her base
salary for that calendar year by an amount not less than Ten Thousand Dollars
($10,000.00) nor more than Fifty Thousand Dollars ($50,000.00). Each individual
who files such a timely authorization shall automatically be granted an option
under the Salary Investment Grant Program on the first trading day in January of
the calendar year for which the salary reduction is to be in effect.

 

II. OPTION TERMS

 

Each option shall be a Non-Statutory Option evidenced by one or more documents
in the form approved by the Plan Administrator; provided, however, that each
such document shall comply with the terms specified below.

 

A. EXERCISE PRICE.

 

1.                                       The exercise price per share shall be
thirty-three and one-third percent (33-1/3%) of the Fair Market Value per share
of Common Stock on the option grant date.

 

2.                                       The exercise price shall become
immediately due upon exercise of the option and shall be payable in one or more
of the alternative forms authorized under the Discretionary Option Grant
Program. Except to the extent the sale and remittance procedure specified
thereunder is utilized, payment of the exercise price for the purchased shares
must be made on the Exercise Date.

 

B.                                     NUMBER OF OPTION SHARES. The number of
shares of Common Stock subject to the option shall be determined pursuant to the
following formula (rounded down to the nearest whole number):

 

X = A / (B x 66-2/3%), where

 

X is the number of option shares,

 

A is the dollar amount by which the Optionee’s base salary is to be reduced for
the calendar year pursuant to his or her election under the Salary Investment
Option Grant Program, and

 

B is the Fair Market Value per share of Common Stock on the option grant date.

 

C.                                     EXERCISE AND TERM OF OPTIONS. The option
shall become exercisable in a series of twelve (12) successive equal monthly
installments upon the Optionee’s completion of each calendar month of Service in
the calendar year for which the salary reduction is in effect. Each option shall
have a maximum term of ten (10) years measured from the option grant date.

 

12

--------------------------------------------------------------------------------


 

D.                                    EFFECT OF TERMINATION OF SERVICE. Should
the Optionee cease Service for any reason while holding one or more options
under this Article Three, then each such option shall remain exercisable, for
any or all of the shares for which the option is exercisable at the time of such
cessation of Service, until the earlier of (i) the expiration of the ten
(10)-year option term or (ii) the expiration of the three (3)-year period
measured from the date of such cessation of Service. Should the Optionee die
while holding one or more options under this Article Three, then each such
option may be exercised, for any or all of the shares for which the option is
exercisable at the time of the Optionee’s cessation of Service (less any shares
subsequently purchased by Optionee prior to death), by the personal
representative of the Optionee’s estate or by the person or persons to whom the
option is transferred pursuant to the Optionee’s will or the laws of inheritance
or by the designated beneficiary or beneficiaries of the option. Such right of
exercise shall lapse, and the option shall terminate, upon the earlier of
(i) the expiration of the ten (10)-year option term or (ii) the three (3)-year
period measured from the date of the Optionee’s cessation of Service. However,
the option shall, immediately upon the Optionee’s cessation of Service for any
reason, terminate and cease to remain outstanding with respect to any and all
shares of Common Stock for which the option is not otherwise at that time
exercisable.

 

III. CORPORATE TRANSACTION/
CHANGE IN CONTROL

 

A.                                   In the event of any Corporate Transaction
while the Optionee remains in Service, each outstanding option held by such
Optionee under this Salary Investment Option Grant Program shall automatically
accelerate so that each such option shall, immediately prior to the effective
date of the Corporate Transaction, become exercisable for all the shares of
Common Stock at the time subject to such option and may be exercised for any or
all of those shares as fully vested shares of Common Stock. Each such
outstanding option shall terminate immediately following the Corporate
Transaction, except to the extent assumed by the successor corporation (or
parent thereof) in such Corporate Transaction. Any option so assumed and shall
remain exercisable for the fully vested shares until the earlier of (i) the
expiration of the ten (10)-year option term or (ii) the expiration of the three
(3)-year period measured from the date of the Optionee’s cessation of Service.

 

B.                                     In the event of a Change in Control while
the Optionee remains in Service, each outstanding option held by such Optionee
under this Salary Investment Option Grant Program shall automatically accelerate
so that each such option shall, immediately prior to the effective date of the
Change in Control, become exercisable for all the shares of Common Stock at the
time subject to such option and may be exercised for any or all of those shares
as fully vested shares of Common Stock. The option shall remain so exercisable
until the earliest to occur of (i) the expiration of the ten (10)-year option
term, (ii) the expiration of the three (3)-year period measured from the date of
the Optionee’s cessation of Service, or (iii) the termination of the option in
connection with a Corporate Transaction.

 

13

--------------------------------------------------------------------------------


 

C.                                     Each option which is assumed in
connection with a Corporate Transaction shall be appropriately adjusted,
immediately after such Corporate Transaction, to apply to the number and class
of securities which would have been issuable to the Optionee in consummation of
such Corporate Transaction had the option been exercised immediately prior to
such Corporate Transaction. Appropriate adjustments shall also be made to the
exercise price payable per share under each outstanding option, provided the
aggregate exercise price payable for such securities shall remain the same. To
the extent the actual holders of the Corporation’s outstanding Common Stock
receive cash consideration for their Common Stock in consummation of the
Corporate Transaction, the successor corporation may, in connection with the
assumption of the outstanding options under the Salary Investment Option Grant
Program, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Corporate Transaction.

 

D.                                    The grant of options under the Salary
Investment Option Grant Program shall in no way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

IV. REMAINING TERMS

 

The remaining terms of each option granted under the Salary Investment Option
Grant Program shall be the same as the terms in effect for option grants made
under the Discretionary Option Grant Program.

 

ARTICLE FOUR
STOCK ISSUANCE PROGRAM

 

I. STOCK ISSUANCE TERMS

 

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below. Shares of Common Stock may also be issued under
the Stock Issuance Program pursuant to share right awards which entitle the
recipients to receive those shares upon the attainment of designated performance
goals.

 

A. PURCHASE PRICE.

 

1.                                       The purchase price per share shall be
fixed by the Plan Administrator, but shall not be less than one hundred percent
(100%) of the Fair Market Value per share of Common Stock on the issuance date.

 

2.                                       Subject to the provisions of Section I
of Article Seven, shares of Common Stock may be issued under the Stock Issuance
Program for any of the following items of

 

14

--------------------------------------------------------------------------------


 

consideration which the Plan Administrator may deem appropriate in each
individual instance:

 

(i)                                     cash or check made payable to the
Corporation, or

 

(ii)                                  past services rendered to the Corporation
(or any Parent or Subsidiary).

 

B. VESTING PROVISIONS.

 

1.                                       Shares of Common Stock issued under the
Stock Issuance Program may, in the discretion of the Plan Administrator, be
fully and immediately vested upon issuance or may vest in one or more
installments over the Participant’s period of Service or upon attainment of
specified performance objectives. The elements of the vesting
schedule applicable to any unvested shares of Common Stock issued under the
Stock Issuance Program shall be determined by the Plan Administrator and
incorporated into the Stock Issuance Agreement. Shares of Common Stock may also
be issued under the Stock Issuance Program pursuant to share right awards which
entitle the recipients to receive those shares upon the attainment of designated
performance goals.

 

2.                                       Any new, substituted or additional
securities or other property (including money paid other than as a regular cash
dividend) which the Participant may have the right to receive with respect to
the Participant’s unvested shares of Common Stock by reason of any stock
dividend, stock split, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding Common Stock as a class without
the Corporation’s receipt of consideration shall be issued subject to (i) the
same vesting requirements applicable to the Participant’s unvested shares of
Common Stock and (ii) such escrow arrangements as the Plan Administrator shall
deem appropriate.

 

3.                                       The Participant shall have full
stockholder rights with respect to any shares of Common Stock issued to the
Participant under the Stock Issuance Program, whether or not the Participant’s
interest in those shares is vested. Accordingly, the Participant shall have the
right to vote such shares and to receive any regular cash dividends paid on such
shares.

 

4.                                       Should the Participant cease to remain
in Service while holding one or more unvested shares of Common Stock issued
under the Stock Issuance Program or should the performance objectives not be
attained with respect to one or more such unvested shares of Common Stock, then
those shares shall be immediately surrendered to the Corporation for
cancellation, and the Participant shall have no further stockholder rights with
respect to those shares. To the extent the surrendered shares were previously
issued to the Participant for consideration paid in cash or cash equivalent
(including the Participant’s purchase-money indebtedness), the Corporation shall
repay to the Participant the cash consideration paid for the surrendered shares
and

 

15

--------------------------------------------------------------------------------


 

shall cancel the unpaid principal balance of any outstanding purchase-money note
of the Participant attributable to the surrendered shares.

 

5.                                       The Plan Administrator may in its
discretion waive the surrender and cancellation of one or more unvested shares
of Common Stock which would otherwise occur upon the cessation of the
Participant’s Service or the non-attainment of the performance objectives
applicable to those shares. Such waiver shall result in the immediate vesting of
the Participant’s interest in the shares of Common Stock as to which the waiver
applies. Such waiver may be effected at any time, whether before or after the
Participant’s cessation of Service or the attainment or non-attainment of the
applicable performance objectives.

 

6.                                       Outstanding share right awards under
the Stock Issuance Program shall automatically terminate, and no shares of
Common Stock shall actually be issued in satisfaction of those awards, if the
performance goals established for such awards are not attained. The Plan
Administrator, however, shall have the discretionary authority to issue shares
of Common Stock under one or more outstanding share right awards as to which the
designated performance goals have not been attained.

 

II. CORPORATE TRANSACTION/CHANGE IN CONTROL

 

A.                                   All of the Corporation’s outstanding
repurchase rights under the Stock Issuance Program shall terminate
automatically, and all the shares of Common Stock subject to those terminated
rights shall immediately vest in full, in the event of any Corporate
Transaction, except to the extent (i) those repurchase rights are to be assigned
to the successor corporation (or parent thereof) in connection with such
Corporate Transaction or (ii) such accelerated vesting is precluded by other
limitations imposed in the Stock Issuance Agreement.

 

B.                                     The Plan Administrator shall have the
discretionary authority to structure one or more of the Corporation’s repurchase
rights under the Stock Issuance Program so that those rights shall automatically
terminate in whole or in part, and the shares of Common Stock subject to those
terminated rights shall immediately vest, in the event the Participant’s Service
should subsequently terminate by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following the effective
date of any Corporate Transaction in which those repurchase rights are assigned
to the successor corporation (or parent thereof).

 

C.                                     The Plan Administrator shall also have
the discretionary authority to structure one or more of the Corporation’s
repurchase rights under the Stock Issuance Program so that those rights shall
automatically terminate in whole or in part, and the shares of Common Stock
subject to those terminated rights shall immediately vest, in the event the
Participant’s Service should subsequently terminate by reason of an Involuntary
Termination within a designated period (not to exceed eighteen (18) months)
following the effective date of any Change in Control.

 

16

--------------------------------------------------------------------------------


 

III. SHARE ESCROW/LEGENDS

 

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

 

ARTICLE FIVE
AUTOMATIC OPTION GRANT PROGRAM

 

I. OPTION TERMS

 

A.                                   GRANT DATES. Option grants shall be made on
the dates specified below:

 

1.                                       Each individual who is first elected or
appointed as a non-employee Board member at any time on or after the
Underwriting Date shall automatically be granted, on the date of such initial
election or appointment, a Non-Statutory Option to purchase 50,000 shares of
Common Stock, provided that individual has not previously been in the employ of
the Corporation or any Parent or Subsidiary.

 

2.                                       On the date of each Annual Stockholders
Meeting held after the Underwriting Date, each individual who is to continue to
serve as a non-employee Board member, whether or not that individual is standing
for re-election to the Board at that particular Annual Meeting, shall
automatically be granted a Non-Statutory Option to purchase 2,500 shares of
Common Stock, provided such individual has served as a non-employee Board member
for at least six (6) months. There shall be no limit on the number of such
2,500-share option grants any one non-employee Board member may receive over his
or her period of Board service, and non-employee Board members who have
previously been in the employ of the Corporation (or any Parent or Subsidiary)
or who have otherwise received one or more stock option grants from the
Corporation prior to the Underwriting Date shall be eligible to receive one or
more such annual option grants over their period of continued Board service.

 

B. EXERCISE PRICE.

 

1.                                       The exercise price per share shall be
equal to one hundred percent (100%) of the Fair Market Value per share of Common
Stock on the option grant date.

 

2.                                       The exercise price shall be payable in
one or more of the alternative forms authorized under the Discretionary Option
Grant Program. Except to the extent the sale and remittance procedure specified
thereunder is utilized, payment of the exercise price for the purchased shares
must be made on the Exercise Date.

 

C.                                     OPTION TERM. Each option shall have a
term of ten (10) years measured from the option grant date.

 

17

--------------------------------------------------------------------------------


 

D.                                    EXERCISE AND VESTING OF OPTIONS. Each
option shall be immediately exercisable for any or all of the option shares.
However, any unvested shares purchased under the option shall be subject to
repurchase by the Corporation, at the exercise price paid per share, upon the
Optionee’s cessation of Board service prior to vesting in those shares. The
shares subject to each initial 50,000-share grant shall vest, and the
Corporation’s repurchase right shall lapse, in a series of four (4) successive
equal annual installments upon the Optionee’s completion of each year of service
as a Board member over the four (4)-year period measured from the option grant
date. The shares subject to each annual 2,500-share option grant shall vest in
one installment upon the Optionee’s completion of the one (1)-year period of
service measured from the grant date.

 

E.                                      LIMITED TRANSFERABILITY OF OPTIONS. Each
option under this Article Five may be assigned in whole or in part during the
Optionee’s lifetime to one or more members of the Optionee’s family or to a
trust established exclusively for one or more such family members or to
Optionee’s former spouse, to the extent such assignment is in connection with
the Optionee’s estate plan or pursuant to a domestic relations order. The
assigned portion may only be exercised by the person or persons who acquire a
proprietary interest in the option pursuant to the assignment. The terms
applicable to the assigned portion shall be the same as those in effect for the
option immediately prior to such assignment and shall be set forth in such
documents issued to the assignee as the Plan Administrator may deem appropriate.
The Optionee may also designate one or more persons as the beneficiary or
beneficiaries of his or her outstanding options under this Article Five, and
those options shall, in accordance with such designation, automatically be
transferred to such beneficiary or beneficiaries upon the Optionee’s death while
holding those options. Such beneficiary or beneficiaries shall take the
transferred options subject to all the terms and conditions of the applicable
agreement evidencing each such transferred option, including (without
limitation) the limited time period during which the option may be exercised
following the Optionee’s death.

 

F.                                      TERMINATION OF BOARD SERVICE. The
following provisions shall govern the exercise of any options held by the
Optionee at the time the Optionee ceases to serve as a Board member:

 

(i)                                     The Optionee (or, in the event of
Optionee’s death, the personal representative of the Optionee’s estate or the
person or persons to whom the option is transferred pursuant to the Optionee’s
will or the laws of inheritance or the designated beneficiary or beneficiaries
of such option) shall have a twelve (12)-month period following the date of such
cessation of Board service in which to exercise each such option.

 

(ii)                                  During the twelve (12)-month exercise
period, the option may not be exercised in the aggregate for more than the
number of vested shares of Common Stock for which the option is exercisable at
the time of the Optionee’s cessation of Board service.

 

18

--------------------------------------------------------------------------------


 

(iii)                               Should the Optionee cease to serve as a
Board member by reason of death or Permanent Disability, then all shares at the
time subject to the option shall immediately vest so that such option may,
during the twelve (12)-month exercise period following such cessation of Board
service, be exercised for all or any portion of those shares as fully vested
shares of Common Stock.

 

(iv)                              In no event shall the option remain
exercisable after the expiration of the option term. Upon the expiration of the
twelve (12)-month exercise period or (if earlier) upon the expiration of the
option term, the option shall terminate and cease to be outstanding for any
vested shares for which the option has not been exercised. However, the option
shall, immediately upon the Optionee’s cessation of Board service for any reason
other than death or Permanent Disability, terminate and cease to be outstanding
to the extent the option is not otherwise at that time exercisable for vested
shares.

 

II. CORPORATE TRANSACTION/
CHANGE IN CONTROL

 

A.                                   In the event of any Corporate Transaction
while the Optionee remains a Board member, the shares of Common Stock at the
time subject to each outstanding option under the Automatic Option Grant Program
but not otherwise vested shall automatically vest in full so that each such
option shall, immediately prior to the effective date of the Corporate
Transaction, become exercisable for all the option shares as fully vested shares
of Common Stock and may be exercised for any or all of those vested shares.
Immediately following the consummation of the Corporate Transaction, each
automatic option grant shall terminate and cease to be outstanding, except to
the extent assumed by the successor corporation (or parent thereof).

 

B.                                     In connection with any Change in Control
while the Optionee remains a Board member, the shares of Common Stock at the
time subject to each outstanding option under the Automatic Option Grant Program
but not otherwise vested shall automatically vest in full so that each such
option shall, immediately prior to the effective date of the Change in Control,
become exercisable for all the option shares as fully vested shares of Common
Stock and may be exercised for any or all of those vested shares. Each such
option shall remain exercisable for such fully vested option shares until the
earliest to occur of (i) the expiration of the ten (10)-year option term,
(ii) the expiration of the twelve (12)-month period measured from the date of
the Optionee’s cessation of Board service, or (iii) the termination of the
option in connection with a Corporate Transaction.

 

C.                                     All outstanding repurchase rights under
the Automatic Option Grant Program shall automatically terminate, and the shares
of Common Stock subject to those terminated rights shall immediately vest in
full, in the event of any Corporate Transaction or Change in Control.

 

D.                                    Each option which is assumed in connection
with a Corporate Transaction shall be appropriately adjusted, immediately after
such Corporate Transaction, to apply to the

 

19

--------------------------------------------------------------------------------


 

number and class of securities which would have been issuable to the Optionee in
consummation of such Corporate Transaction had the option been exercised
immediately prior to such Corporate Transaction. Appropriate adjustments shall
also be made to the exercise price payable per share under each outstanding
option, provided the aggregate exercise price payable for such securities shall
remain the same. To the extent the actual holders of the Corporation’s
outstanding Common Stock receive cash consideration for their Common Stock in
consummation of the Corporate Transaction, the successor corporation may, in
connection with the assumption of the outstanding options under the Automatic
Option Grant Program, substitute one or more shares of its own common stock with
a fair market value equivalent to the cash consideration paid per share of
Common Stock in such Corporate Transaction.

 

E.                                      The grant of options under the Automatic
Option Grant Program shall in no way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

III. REMAINING TERMS

 

The remaining terms of each option granted under the Automatic Option Grant
Program shall be the same as the terms in effect for option grants made under
the Discretionary Option Grant Program.

 

ARTICLE SIX
DIRECTOR FEE OPTION GRANT PROGRAM

 

I. OPTION GRANTS

 

The Primary Committee shall have the sole and exclusive authority to determine
the calendar year or years for which the Director Fee Option Grant Program is to
be in effect. For each such calendar year the program is in effect, each
non-employee Board member may irrevocably elect to apply all or any portion of
the annual retainer fee otherwise payable in cash for his or her service on the
Board for that year to the acquisition of a special option grant under this
Director Fee Option Grant Program. Such election must be filed with the
Corporation’s Chief Financial Officer prior to the first day of the calendar
year for which the annual retainer fee which is the subject of that election is
otherwise payable. Each non-employee Board member who files such a timely
election shall automatically be granted an option under this Director Fee Option
Grant Program on the first trading day in January in the calendar year for which
the annual retainer fee which is the subject of that election would otherwise be
payable in cash.

 

II. OPTION TERMS

 

Each option shall be a Non-Statutory Option governed by the terms and conditions
specified below.

 

20

--------------------------------------------------------------------------------


 

A. EXERCISE PRICE.

 

1.                                       The exercise price per share shall be
thirty-three and one-third percent (33-1/3%) of the Fair Market Value per share
of Common Stock on the option grant date.

 

2.                                       The exercise price shall become
immediately due upon exercise of the option and shall be payable in one or more
of the alternative forms authorized under the Discretionary Option Grant
Program. Except to the extent the sale and remittance procedure specified
thereunder is utilized, payment of the exercise price for the purchased shares
must be made on the Exercise Date.

 

B.                                     NUMBER OF OPTION SHARES. The number of
shares of Common Stock subject to the option shall be determined pursuant to the
following formula (rounded down to the nearest whole number):

 

X = A / (B x 66-2/3%), where

 

X is the number of option shares,

 

A is the portion of the annual retainer fee subject to the non-employee Board
member’s election under the Director Fee Option Grant Program, and

 

B is the Fair Market Value per share of Common Stock on the option grant date.

 

C.                                     EXERCISE AND TERM OF OPTIONS. The option
shall become exercisable in a series of twelve (12) equal monthly installments
upon the Optionee’s completion of each calendar month of Board service during
the calendar year for which the retainer fee election is in effect. Each option
shall have a maximum term of ten (10) years measured from the option grant date.

 

D.                                    LIMITED TRANSFERABILITY OF OPTIONS. Each
option under this Article Six may be assigned in whole or in part during the
Optionee’s lifetime to one or more members of the Optionee’s family or to a
trust established exclusively for one or more such family members or to
Optionee’s former spouse, to the extent such assignment is in connection with
Optionee’s estate plan or pursuant to a domestic relations order. The assigned
portion may only be exercised by the person or persons who acquire a proprietary
interest in the option pursuant to the assignment. The terms applicable to the
assigned portion shall be the same as those in effect for the option immediately
prior to such assignment and shall be set forth in such documents issued to the
assignee as the Plan Administrator may deem appropriate. The Optionee may also
designate one or more persons as the beneficiary or beneficiaries of his or her
outstanding options under this Article Six, and those options shall, in
accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee’s death while holding those
options. Such beneficiary or beneficiaries shall take the transferred options
subject to all the terms and conditions of the applicable agreement evidencing
each such transferred option, including (without limitation) the limited time
period during which the option may be exercised following the Optionee’s death.

 

E.                                      TERMINATION OF BOARD SERVICE. Should the
Optionee cease Board service for any reason (other than death or Permanent
Disability) while holding one or more options

 

21

--------------------------------------------------------------------------------


 

under this Director Fee Option Grant Program, then each such option shall remain
exercisable, for any or all of the shares for which the option is exercisable at
the time of such cessation of Board service, until the earlier of (i) the
expiration of the ten (10)-year option term or (ii) the expiration of the three
(3)-year period measured from the date of such cessation of Board service.
However, each option held by the Optionee under this Director Fee Option Grant
Program at the time of his or her cessation of Board service shall immediately
terminate and cease to remain outstanding with respect to any and all shares of
Common Stock for which the option is not otherwise at that time exercisable.

 

F.                                      DEATH OR PERMANENT DISABILITY. Should
the Optionee’s service as a Board member cease by reason of death or Permanent
Disability, then each option held by such Optionee under this Director Fee
Option Grant Program shall immediately become exercisable for all the shares of
Common Stock at the time subject to that option, and the option may be exercised
for any or all of those shares as fully vested shares until the earlier of
(i) the expiration of the ten (10)-year option term or (ii) the expiration of
the three (3)-year period measured from the date of such cessation of Board
service. To the extent such option is held by the Optionee at the time of his or
her death, that option may be exercised by the personal representative of the
Optionee’s estate or by the person or persons to whom the option is transferred
pursuant to the Optionee’s will or the laws of inheritance or by the designated
beneficiary or beneficiaries of such option.

 

Should the Optionee die after cessation of Board service but while holding one
or more options under this Director Fee Option Grant Program, then each such
option may be exercised, for any or all of the shares for which the option is
exercisable at the time of the Optionee’s cessation of Board service (less any
shares subsequently purchased by Optionee prior to death), by the personal
representative of the Optionee’s estate or by the person or persons to whom the
option is transferred pursuant to the Optionee’s will or the laws of inheritance
or by the designated beneficiary or beneficiaries of such option. Such right of
exercise shall lapse, and the option shall terminate, upon the earlier of
(i) the expiration of the ten (10)-year option term or (ii) the three
(3)-year period measured from the date of the Optionee’s cessation of Board
service.

 

III. CORPORATE TRANSACTION/
CHANGE IN CONTROL

 

A.                                   In the event of any Corporate Transaction
while the Optionee remains a Board member, each outstanding option held by such
Optionee under this Director Fee Option Grant Program shall automatically
accelerate so that each such option shall, immediately prior to the effective
date of the Corporate Transaction, become exercisable for all the shares of
Common Stock at the time subject to such option and may be exercised for any or
all of those shares as fully vested shares of Common Stock. Each such
outstanding option shall terminate immediately following the Corporate
Transaction, except to the extent assumed by the successor corporation (or
parent thereof) in such Corporate Transaction. Any option so assumed and shall
remain exercisable for the fully vested shares until the earlier of (i) the
expiration of the ten (10)-year option term or (ii) the expiration of the three
(3)-year period measured from the date of the Optionee’s cessation of Board
service.

 

22

--------------------------------------------------------------------------------


 

B.                                     In the event of a Change in Control while
the Optionee remains in Service, each outstanding option held by such Optionee
under this Director Fee Option Grant Program shall automatically accelerate so
that each such option shall, immediately prior to the effective date of the
Change in Control, become exercisable for all the shares of Common Stock at the
time subject to such option and may be exercised for any or all of those shares
as fully vested shares of Common Stock. The option shall remain so exercisable
until the earliest to occur of (i) the expiration of the ten (10)-year option
term, (ii) the expiration of the three (3)-year period measured from the date of
the Optionee’s cessation of Board service, or (iii) the termination of the
option in connection with a Corporate Transaction.

 

C.                                     Each option which is assumed in
connection with a Corporate Transaction shall be appropriately adjusted,
immediately after such Corporate Transaction, to apply to the number and class
of securities which would have been issuable to the Optionee in consummation of
such Corporate Transaction had the option been exercised immediately prior to
such Corporate Transaction. Appropriate adjustments shall also be made to the
exercise price payable per share under each outstanding option, provided the
aggregate exercise price payable for such securities shall remain the same. To
the extent the actual holders of the Corporation’s outstanding Common Stock
receive cash consideration for their Common Stock in consummation of the
Corporate Transaction, the successor corporation may, in connection with the
assumption of the outstanding options under the Director Fee Option Grant
Program, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Corporate Transaction.

 

D.                                    The grant of options under the Director
Fee Option Grant Program shall in no way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

IV. REMAINING TERMS

 

The remaining terms of each option granted under this Director Fee Option Grant
Program shall be the same as the terms in effect for option grants made under
the Discretionary Option Grant Program.

 

ARTICLE SEVEN
MISCELLANEOUS

 

I. FINANCING

 

The Plan Administrator may permit any Optionee or Participant to pay the option
exercise price under the Discretionary Option Grant Program or the purchase
price of shares issued under the Stock Issuance Program by delivering a
full-recourse, interest-bearing promissory note payable in one or more
installments. The terms of any such promissory note (including the interest rate
and the terms of repayment) shall be established by the Plan Administrator in
its sole discretion.

 

23

--------------------------------------------------------------------------------


 

In no event may the maximum credit available to the Optionee or Participant
exceed the sum of (i) the aggregate option exercise price or purchase price
payable for the purchased shares (less the par value of such shares) plus
(ii) any Federal, state and local income and employment tax liability incurred
by the Optionee or the Participant in connection with the option exercise or
share purchase.

 

II. TAX WITHHOLDING

 

A.                                   The Corporation’s obligation to deliver
shares of Common Stock upon the exercise of options or the issuance or vesting
of such shares under the Plan shall be subject to the satisfaction of all
applicable Federal, state and local income and employment tax withholding
requirements.

 

B.                                     The Plan Administrator may, in its
discretion, provide any or all holders of Non-Statutory Options or unvested
shares of Common Stock under the Plan (other than the options granted or the
shares issued under the Automatic Option Grant or Director Fee Option Grant
Program) with the right to use shares of Common Stock in satisfaction of all or
part of the Withholding Taxes to which such holders may become subject in
connection with the exercise of their options or the vesting of their shares.
Such right may be provided to any such holder in either or both of the following
formats:

 

(i)                                     Stock Withholding: The election to have
the Corporation withhold, from the shares of Common Stock otherwise issuable
upon the exercise of such Non-Statutory Option or the vesting of such shares, a
portion of those shares with an aggregate Fair Market Value equal to the
percentage of the Withholding Taxes (not to exceed one hundred percent (100%))
designated by the holder.

 

(ii)                                  Stock Delivery: The election to deliver to
the Corporation, at the time the Non-Statutory Option is exercised or the shares
vest, one or more shares of Common Stock previously acquired by such holder
(other than in connection with the option exercise or share vesting triggering
the Withholding Taxes) with an aggregate Fair Market Value equal to the
percentage of the Withholding Taxes (not to exceed one hundred percent (100%))
designated by the holder.

 

III. EFFECTIVE DATE AND TERM OF THE PLAN

 

A.                                   The Plan shall become effective immediately
on the Plan Effective Date. However, the Salary Investment Option Grant Program
and the Director Fee Option Grant Program shall not be implemented until such
time as the Primary Committee may deem appropriate. Options may be granted under
the Discretionary Option Grant at any time on or after the Plan Effective Date,
and the initial option grants under the Automatic Option Grant Program shall
also be made on the Plan Effective Date to any non-employee Board members
eligible for such grants at that time. However, no options granted under the
Plan may be exercised, and no shares shall be issued under the Plan, until the
Plan is approved by the Corporation’s stockholders. If such stockholder approval
is not obtained within twelve (12) months after the Plan Effective Date, then
all options previously granted

 

24

--------------------------------------------------------------------------------


 

under this Plan shall terminate and cease to be outstanding, and no further
options shall be granted and no shares shall be issued under the Plan.

 

B.                                     The Plan shall serve as the successor to
the Predecessor Plan, and no further option grants or direct stock issuances
shall be made under the Predecessor Plan after the Plan Effective Date. All
options outstanding under the Predecessor Plan on the Plan Effective Date shall
be incorporated into the Plan at that time and shall be treated as outstanding
options under the Plan. However, each outstanding option so incorporated shall
continue to be governed solely by the terms of the documents evidencing such
option, and no provision of the Plan shall be deemed to affect or otherwise
modify the rights or obligations of the holders of such incorporated options
with respect to their acquisition of shares of Common Stock.

 

C.                                     One or more provisions of the Plan,
including (without limitation) the option/vesting acceleration provisions of
Article Two relating to Corporate Transactions and Changes in Control, may, in
the Plan Administrator’s discretion, be extended to one or more options
incorporated from the Predecessor Plan which do not otherwise contain such
provisions.

 

D.                                    The Plan shall terminate upon the earliest
to occur of (i) January 31, 2010, (ii) the date on which all shares available
for issuance under the Plan shall have been issued as fully vested shares or
(iii) the termination of all outstanding options in connection with a Corporate
Transaction. Should the Plan terminate on January 31, 2010, then all option
grants and unvested stock issuances outstanding at that time shall continue to
have force and effect in accordance with the provisions of the documents
evidencing such grants or issuances.

 

IV. AMENDMENT OF THE PLAN

 

A.                                   The Board shall have complete and exclusive
power and authority to amend or modify the Plan in any or all respects. However,
no such amendment or modification shall adversely affect the rights and
obligations with respect to stock options or unvested stock issuances at the
time outstanding under the Plan unless the Optionee or the Participant consents
to such amendment or modification. In addition, certain amendments may require
stockholder approval pursuant to applicable laws or regulations.

 

B.                                     Options to purchase shares of Common
Stock may be granted under the Discretionary Option Grant and Salary Investment
Option Grant Programs and shares of Common Stock may be issued under the Stock
Issuance Program that are in each instance in excess of the number of shares
then available for issuance under the Plan, provided any excess shares actually
issued under those programs shall be held in escrow until there is obtained
stockholder approval of an amendment sufficiently increasing the number of
shares of Common Stock available for issuance under the Plan. If such
stockholder approval is not obtained within twelve (12) months after the date
the first such excess issuances are made, then (i) any unexercised options
granted on the basis of such excess shares shall terminate and cease to be
outstanding and (ii) the Corporation shall promptly refund to the Optionees and
the Participants the exercise or purchase price paid for any excess

 

25

--------------------------------------------------------------------------------


 

shares issued under the Plan and held in escrow, together with interest (at the
applicable Short Term Federal Rate) for the period the shares were held in
escrow, and such shares shall thereupon be automatically cancelled and cease to
be outstanding.

 

V. USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

 

VI. REGULATORY APPROVALS

 

A.                                   The implementation of the Plan, the
granting of any stock option under the Plan and the issuance of any shares of
Common Stock (i) upon the exercise of any granted option or (ii) under the Stock
Issuance Program shall be subject to the Corporation’s procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the stock options granted under it and the shares of Common Stock
issued pursuant to it.

 

B.                                     No shares of Common Stock or other assets
shall be issued or delivered under the Plan unless and until there shall have
been compliance with all applicable requirements of Federal and state securities
laws, including the filing and effectiveness of the Form S-8 registration
statement for the shares of Common Stock issuable under the Plan, and all
applicable listing requirements of any stock exchange (or the Nasdaq National
Market, if applicable) on which Common Stock is then listed for trading.

 

VII. NO EMPLOYMENT/SERVICE RIGHTS

 

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 

26

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A.                                   AUTOMATIC OPTION GRANT PROGRAM shall mean
the automatic option grant program in effect under Article Five of the Plan.

 

B.                                     BOARD shall mean the Corporation’s Board
of Directors.

 

C.                                     CHANGE IN CONTROL shall mean a change in
ownership or control of the Corporation effected through either of the following
transactions:

 

(i)                                     the acquisition, directly or indirectly
by any person or related group of persons (other than the Corporation or a
person that directly or indirectly controls, is controlled by, or is under
common control with, the Corporation), of beneficial ownership (within the
meaning of Rule 13d-3 of the 1934 Act) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s stockholders, or

 

(ii)                                  a change in the composition of the Board
over a period of thirty-six (36) consecutive months or less such that a majority
of the Board members ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

 

D.                                    CODE shall mean the Internal Revenue Code
of 1986, as amended.

 

E.                                      COMMON STOCK shall mean the
Corporation’s common stock.

 

F.                                      CORPORATE TRANSACTION shall mean either
of the following stockholder-approved transactions to which the Corporation is a
party:

 

(i)                                     a merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction, or

 

(ii)                                  the sale, transfer or other disposition of
all or substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation.

 

A-1

--------------------------------------------------------------------------------


 

G.                                     CORPORATION shall mean Websense, Inc., a
Delaware corporation, and any corporate successor to all or substantially all of
the assets or voting stock of Websense, Inc. which shall by appropriate action
adopt the Plan.

 

H.                                    DIRECTOR FEE OPTION GRANT PROGRAM shall
mean the special stock option grant in effect for non-employee Board members
under Article Six of the Plan.

 

I.                                         DISCRETIONARY OPTION GRANT PROGRAM
shall mean the discretionary option grant program in effect under Article Two of
the Plan.

 

J.                                        EMPLOYEE shall mean an individual who
is in the employ of the Corporation (or any Parent or Subsidiary), subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.

 

K.                                    EXERCISE DATE shall mean the date on which
the Corporation shall have received written notice of the option exercise.

 

L.                                      FAIR MARKET VALUE per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

 

(i)                                     If the Common Stock is at the time
traded on the Nasdaq National Market, then the Fair Market Value shall be the
closing selling price per share of Common Stock on the date in question, as such
price is reported by the National Association of Securities Dealers on the
Nasdaq National Market and published in The Wall Street Journal. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

 

(ii)                                  If the Common Stock is at the time listed
on any Stock Exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange and published in The Wall Street Journal. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

 

(iii)                               For purposes of any option grants made on
the Underwriting Date, the Fair Market Value shall be deemed to be equal to the
price per share at which the Common Stock is to be sold in the initial public
offering pursuant to the Underwriting Agreement.

 

M.                                 INCENTIVE OPTION shall mean an option which
satisfies the requirements of Code Section 422.

 

A-2

--------------------------------------------------------------------------------


 

N.                                    INVOLUNTARY TERMINATION shall mean the
termination of the Service of any individual which occurs by reason of:

 

(i)                                     such individual’s involuntary dismissal
or discharge by the Corporation for reasons other than Misconduct, or

 

(ii)                                  such individual’s voluntary resignation
following (A) a change in his or her position with the Corporation which
materially reduces his or her duties and responsibilities or the level of
management to which he or she reports, (B) a reduction in his or her level of
compensation (including base salary, fringe benefits and target bonus under any
corporate-performance based bonus or incentive programs) by more than fifteen
percent (15%) or (C) a relocation of such individual’s place of employment by
more than fifty (50) miles, provided and only if such change, reduction or
relocation is effected by the Corporation without the individual’s consent.

 

O.                                    MISCONDUCT shall mean the commission of
any act of fraud, embezzlement or dishonesty by the Optionee or Participant, any
unauthorized use or disclosure by such person of confidential information or
trade secrets of the Corporation (or any Parent or Subsidiary), or any other
intentional misconduct by such person adversely affecting the business or
affairs of the Corporation (or any Parent or Subsidiary) in a material manner.
The foregoing definition shall not be deemed to be inclusive of all the acts or
omissions which the Corporation (or any Parent or Subsidiary) may consider as
grounds for the dismissal or discharge of any Optionee, Participant or other
person in the Service of the Corporation (or any Parent or Subsidiary).

 

P.                                      1934 ACT shall mean the Securities
Exchange Act of 1934, as amended.

 

Q.                                    NON-STATUTORY OPTION shall mean an option
not intended to satisfy the requirements of Code Section 422.

 

R.                                     OPTIONEE shall mean any person to whom an
option is granted under the Discretionary Option Grant, Salary Investment Option
Grant, Automatic Option Grant or Director Fee Option Grant Program.

 

S.                                      PARENT shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

T.                                     PARTICIPANT shall mean any person who is
issued shares of Common Stock under the Stock Issuance Program.

 

U.                                    PERMANENT DISABILITY OR PERMANENTLY
DISABLED shall mean the inability of the Optionee or the Participant to engage
in any substantial gainful activity by

 

A-3

--------------------------------------------------------------------------------


 

reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.
However, solely for purposes of the Automatic Option Grant and Director Fee
Option Grant Programs, Permanent Disability or Permanently Disabled shall mean
the inability of the non-employee Board member to perform his or her usual
duties as a Board member by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more.

 

V.                                     PLAN shall mean the Corporation’s 2000
Stock Incentive Plan, as set forth in this document.

 

W.                                PLAN ADMINISTRATOR shall mean the particular
entity, whether the Primary Committee, the Board or the Secondary Committee,
which is authorized to administer the Discretionary Option Grant and Stock
Issuance Programs with respect to one or more classes of eligible persons, to
the extent such entity is carrying out its administrative functions under those
programs with respect to the persons under its jurisdiction.

 

X.                                    PLAN EFFECTIVE DATE shall mean the date
the Plan shall become effective and shall be coincident with the Underwriting
Date.

 

Y.                                     PREDECESSOR PLAN shall mean the
Corporation’s 1998 Equity Incentive Plan in effect immediately prior to the Plan
Effective Date hereunder.

 

Z.                                     PRIMARY COMMITTEE shall mean the
committee of two (2) or more non-employee Board members appointed by the Board
to administer the Discretionary Option Grant and Stock Issuance Programs with
respect to Section 16 Insiders and to administer the Salary Investment Option
Grant Program solely with respect to the selection of the eligible individuals
who may participate in such program.

 

AA.                         SALARY INVESTMENT OPTION GRANT PROGRAM shall mean
the salary investment option grant program in effect under Article Three of the
Plan.

 

BB.                             SECONDARY COMMITTEE shall mean a committee of
one or more Board members appointed by the Board to administer the Discretionary
Option Grant and Stock Issuance Programs with respect to eligible persons other
than Section 16 Insiders.

 

CC.                             SECTION 16 INSIDER shall mean an officer or
director of the Corporation subject to the short-swing profit liabilities of
Section 16 of the 1934 Act.

 

DD.                           SERVICE shall mean the performance of services for
the Corporation (or any Parent or Subsidiary) by a person in the capacity of an
Employee, a non-employee member of the board of directors or a consultant or
independent advisor, except to the extent otherwise specifically provided in the
documents evidencing the option grant or stock issuance.

 

A-4

--------------------------------------------------------------------------------


 

EE.                               STOCK EXCHANGE shall mean either the American
Stock Exchange or the New York Stock Exchange.

 

FF.                               STOCK ISSUANCE AGREEMENT shall mean the
agreement entered into by the Corporation and the Participant at the time of
issuance of shares of Common Stock under the Stock Issuance Program.

 

GG.                             STOCK ISSUANCE PROGRAM shall mean the stock
issuance program in effect under Article Four of the Plan.

 

HH.                           SUBSIDIARY shall mean any corporation (other than
the Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

II.                                     10% STOCKHOLDER shall mean the owner of
stock (as determined under Code Section 424(d)) possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the
Corporation (or any Parent or Subsidiary).

 

JJ.                                   UNDERWRITING AGREEMENT shall mean the
agreement between the Corporation and the underwriter or underwriters managing
the initial public offering of the Common Stock.

 

KK.                           UNDERWRITING DATE shall mean the date on which the
Underwriting Agreement is executed and priced in connection with an initial
public offering of the Common Stock.

 

LL.                               WITHHOLDING TAXES shall mean the Federal,
state and local income and employment withholding taxes to which the holder of
Non-Statutory Options or unvested shares of Common Stock may become subject in
connection with the exercise of those options or the vesting of those shares.

 

A-5

--------------------------------------------------------------------------------

 